IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 527
                                          :
APPOINTMENT TO THE CRIMINAL               : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                :




                                       ORDER

PER CURIAM
         AND NOW, this 24th day of December, 2020, the Honorable Michael H. Sholley,

Snyder and Union Counties, is hereby appointed as a member of the Criminal Procedural

Rules Committee for a term of six years, commencing January 1, 2021.